DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 10 May 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gool et al., EP 3135477 A1 (“Van Gool”)(copy provided herewith). Verschuere, US 2016/0289414 (“Verchuere ‘414”)(newly cited) is relied upon as an evidentiary reference for claim 3.
Regarding claims 1 and 8, Van Gool discloses a heat and hydrocarbon fume-resistant engine hose formed from a laminate material having a first layer comprising a peroxide-curable or cured fluoroelastomer and a second layer comprising a silicone rubber [abstract, 0001, 0004, 0005, 0011, 0016, 0024, 0027, 0041, 0048, 0049].  The first layer may additionally comprise from 6 to 25 parts by weight relative to 100 weight parts of fluoroelastomer of a hydrotalcite [0038].  The first and second layers of the hose disclosed by Van Gool respectively read on the claimed crosslinked fluoroelastomer layer and rubber layer comprising silicone rubber.  The hydrotalcite in the composition of the first layer reads on the claimed hydrotalcite.  The range of amounts of hydrotalcite taught by Van Gool overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Van Gool is silent regarding specifically using the disclosed hose as an exhaust gas recirculation (EGR) hose. However, the recitation in the claims that the hose is “used for exhaust gas recirculation hose” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Van Gool discloses an engine hose which is resistant to both heat and hydrocarbon fumes and which has the same layer arrangement and composition as the hose instantly claimed and disclosed by Applicant, it is evident that the hose of Van Gool would be capable of performing the intended use, i.e. as an EGR hose, presently claimed as required in the above cited portion of the MPEP.
Regarding claims 3 and 4, Van Gool teaches an example of hydrotalcite which is sold by Kisuma Chemical under the name DHT-4V [0057].  Verschuere ‘414 serves as evidence that DHT-4V is of the chemical formula Mg4.5Al2(OH)13CO3•3.5H2O [0081] which reads on the claimed chemical formula.
Regarding claim 7, the composition from which the first layer of the disclosed hose reads on the claimed composition.


Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al., EP 1 507 110 A1 (“Kaneko”)(newly cited, copy provided herewith) in view of Verschuere et al., US 2004/0142135 (“Verschuere ‘135”)(previously cited).  Fukushi, US 2015/0299356 (“Fukushi”)(newly cited) is relied upon as an evidentiary reference for claims 1, 3, 4, 7, and 8.
Regarding claims 1 and 8, Kaneko discloses laminated rubber engine hose comprising an inner layer formed from a peroxide-cured fluororubber (i.e. fluoroelastomer) composition and an outer layer formed from a silicone rubber composition [abstract, 0001, 0008-0021]. The hose has excellent heat and chemical resistance and is resistant to combustion gases (i.e. exhaust gases) [0003, 0011, 0032, 0038]. 
Kaneko is silent regarding the fluororubber composition of the inner layer comprising hydrotalcite.
Verschuere ‘135 discloses a hose formed from a laminate comprising a crosslinked fluoroelastomer layer and a non-fluoropolymer resin layer wherein the crosslinked fluoroelastomer layer is formed from a fluoroelastomer resin composition [abstract, 0001, 0009, 0014-0017, 0046].  The non-fluoropolymer layer may be formed from, inter alia, a silicone rubber [0046]. Verschuere ‘135 teaches incorporating an acid acceptor into the fluoroelastomer composition of the crosslinked fluoroelastomer layer [0041].  Verschuere ‘135 further teaches that hydrotalcite is a suitable acid acceptor and that amounts of less than 20 wt% relative to the amount fluoroelastomer should be used so as to not eliminate the advantages and improvements brought about by the presence of the hydrotalcite [0041].
Fukushi is relied upon as an evidentiary reference which establishes that at the time the instant application was effectively filed persons of ordinary skill in the art of polymer chemistry understood that acid acceptors such as hydrotalcite can be employed in peroxide-cure fluoroelastomer compositions to facilitate curing and thermal stability [0059].
Kaneko and Verschuere ‘135 are both directed towards multilayer hoses comprising a layer formed from a peroxide-cure fluoroelastomer compositions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated less than 20 wt% of hydrotalcite into the fluororubber composition of the inner layer of the hose of Kaneko as taught by Verschuere ‘135 with the expectation of facilitating curing and thermal stability of the layer. The hydrotalcite in the composition of the resulting inner layer would have read on the hydrotalcite recited in claim 1. The hydrotalcite would have been present in a range of amounts which encompasses, and therefore renders obvious, the claimed range of amounts.
Modified Kaneko is silent regarding specifically using the disclosed hose as an exhaust gas recirculation (EGR) hose. However, the recitation in the claims that the coating is “used for exhaust gas recirculation hose” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Kaneko discloses an engine hose which has excellent heat and chemical resistance as well as resistance to combustion gases and which has the same layer arrangement and composition that is the same as the hose instantly claimed and disclosed by Applicant, it is evident that the hose of modified Kaneko would be capable of performing the intended use, i.e. as an EGR hose, presently claimed as required in the above cited portion of the MPEP.
Regarding claims 3 and 4, Verschuere ‘135 teaches that the hydrotalcite component of the fluoroelastomer layer may be of the formula Mg4.5Al2(OH)13CO3•3.5H2O or Mg4Al2(OH)12CO3•3.5H2O [0015] which read on the claimed hydrotalcite compound.
Regarding claim 7, the peroxide-cured fluororubber composition of the inner layer would have read on the claimed composition.

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
On pages 5 and 6 of the remarks Applicant asserts that Van Gool discloses a turbo charger hose which is different from the claimed exhaust gas recirculation hose.  Applicant goes on to assert that a turbo charge hose has nothing to do with much higher temperature exhaust gas recirculation.  However, as is noted above, the recitation of an exhaust gas recirculation hose is merely an intended use. Regarding the recitation of an intended use in a claim, the intended use statement must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art (see MPEP 2111.02).  In the instant case, the hoses disclosed by Van Gool and Kaneko a heat resistant engine hoses have the same layer arrangement and layer compositions as the hose claimed and disclosed by Applicant.  Additionally, it is noted that the hose of Kaneko is disclosed as excellent heat and chemical resistance and is suitable for use for an intercooler of diesel engines and is resistant to combustion gases.  As such, in the absence of persuasive objective evidence to the contrary, the Examiner contends that no apparent structural difference exists between the hose of the instantly applied prior art and the instantly claimed hose.  For this reason Applicant’s argument is not found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0073696 to Terada et al. – discloses a multilayer turbocharger or EGR hose comprising a fluoroelastomer layer (A) formed from a peroxide-crosslinked fluoroelastomer composition [abstract, 0002, 0003, 0020, 0022, 0024-0026, 0088-0091, 0194, 0195, 0200, 0201].  The composition of the fluoroelastomer layer comprises from 0.01 to 10 parts by weight relative to 100 weight parts of fluoroelastomer of an acid acceptor which may be, inter alia, hydrotalcite [0176, 0177].

· US 2003/0049399 to Noguchi et al. – discloses a hose formed from a laminate material comprising a rubber layer (1) and a rubber layer (2) wherein rubber layer (1) is formed from a composition (A) comprising a peroxide-cured fluoroelastomer and rubber layer (2) is formed from a rubber material which may be a silicone rubber [abstract, 0001, 0008-0010, 0021, 0028, 0040-0042].  The rubber composition may comprise a hydrotalcite [0024].

· US 6,467,509 to Lio et al. – discloses a multilayer hose comprising a rubber layer and fluororesin layer wherein the rubber layer may be formed from, inter alia, a silicone rubber (abstract, col. 1 lines 7-12, col. 2 lines 36-50, col. 5 lines 4-16, col. 6 lines 18-29). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782